Citation Nr: 1600317	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for exudative macular lesion of the right eye.

4.  Entitlement to service connection for a lumbosacral spine disability.

5.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for neuropathy of the left upper extremities, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for neuropathy of the right upper extremities, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

9.  Entitlement to an initial disability rating in excess of 30 percent, excluding periods of temporary 100 percent ratings, for service-connected posttraumatic disorder (PTSD).

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a Methicillin-Resistant Staphylococcus Aureus (MRSA) infection of the toes and feet, claimed as due to VA medical treatment at the Coatesville VA Medical Center (VAMC).

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George Singley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from November 1984 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
In October 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

Additional evidence has been added to the claims file since the last Supplemental Statement of the Case.  The appellant submitted a waiver of RO consideration of that evidence in a memorandum dated in October 2015.

The issue of entitlement to service connection for a left eye disability has been raised by the Veteran at the hearing before the Board in October 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to a temporary total rating for an additional period of hospitalization has been raised by a May 2015 claim, but not yet adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Evidence of record indicates the Veteran may be unemployable due to his service-connected PTSD.  Therefore, in consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is properly before it. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a MRSA infection of the toes and feet and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently meet VA criteria for hearing loss disability in either ear.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right eye condition causally related to active service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a lumbosacral spine disability causally related to active service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a cervical spine disability causally related to active service or a service-connected disability.

6.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has neuropathy of the left upper extremities causally related to active service or a service-connected disability.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has neuropathy of the right upper extremities causally related to active service or a service-connected disability.

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has headaches causally related to active service or a service-connected disability.

9.  For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for exudative macular lesion of the right eye have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for service connection for neuropathy of the left upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  The criteria for service connection for neuropathy of the right upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

9.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2008 and March 2009.

Relevant to the duty to assist, VA has obtained the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded VA examinations and additional opinions were provided.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No VA examination has been secured in connection with the service connection claim for the Veteran's right eye because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a right eye condition that must be associated with service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Hearing Loss and Tinnitus

The Veteran asserts that his hearing loss is related to in-service noise exposure.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STR) are negative for any hearing related problems.  As noted by the VA examiner, "[w]hen [the Veteran] entered the military in 1984 and when he was discharged in 1986, his hearing remained to be within normal limits bilaterally with no threshold shifts present."  Specifically, pure tone thresholds, in decibels, were as follows at the June 1986 separation examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
0
0
        
These results do not show hearing loss at the time of the Veteran's separation.

At the November 2012 VA examination, the Veteran's chief complaint "was that he has constant ringing and he gets confused in noisy environments.  He is uncertain of the onset of the hearing loss.  The effect of the hearing loss is he cannot localize sounds at times."  The following military history was provided: "He served in the Army from 1984 through 1986 as a tank mechanic for 2 years.  He denies any combat experience service injuries, or head trauma that affected his hearing.  While in the Army he was around excessive noise such as tank fire, tanks, and machinery for 2 years.  He did wear hearing protection all the time."

"Outside the military, [the Veteran] was also exposed to some excessive noise when he worked in construction for 10 years.  He wore hearing protection all the time."  No major illnesses, injuries, or head trauma were reported to have affected the Veteran's hearing.  He denied any family history of hearing loss.  No ear pathology or ear surgery was reported.  He also reported the presence of constant tinnitus with the onset being in the late 1980's.  The effects of the tinnitus are it causes him to be confused and unable to focus especially when he is in quiet places.

An audiometric evaluation was performed at the VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
20
10
15
20
        
Word recognition scores utilizing the Maryland CNC Test were 98 percent for the right ear and 96 percent for the left ear.  The Board notes that the Veteran does not meet the threshold for hearing loss under 38 C.F.R. § 3.385.  Without a current hearing loss disability, the Veteran is not entitled to service connection for hearing loss.

The examiner provided the following opinion: "His tinnitus is not caused as a result of noise exposure while in the military.  Since his hearing was normal upon discharge and there were no-thresholds present there was no objective measurement of noise injury at that time.  The Veteran also reported the onset of the tinnitus in the late 1980's after he had gotten out of the service.  Again the Veteran's tinnitus is not likely a symptom associated with his hearing loss since he does not have hearing loss according to VA criteria."

The Veteran himself alleges that he has hearing loss and tinnitus of each ear.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear due to hearing loss and tinnitus is competent and credible.  The Veteran's claim that he has hearing loss and tinnitus due to noise exposure in service is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that either was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In addition, other than the Veteran's own statements, competent evidence, be it lay or non-lay, linking the currently diagnosed tinnitus to military service, inclusive of in service acoustic trauma, is likewise lacking.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of either dating to service.  Finally, the Board notes that the Veteran does not meet the criteria for hearing loss and that the Veteran indicated that onset of tinnitus was years after service.

Here, while there is evidence of tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b).

Right Eye

The Veteran has been diagnosed with macular degeneration in his right eye.  Service treatment records document treatment for a refractive error and the issuance of prescription lenses.  However, the STRs are absent for any mention of a macular lesion, or trauma to the eye.  The separation examination from June 1986 show normal results after clinical evaluation of the eye.

There is a note from Prime Health Network dated in May 2004 that indicates that the Veteran was in a motor vehicle accident in April 2004.  After the accident his pupils were noted to be equal and reactive to light and accommodation.

Treatment of the Veteran's right eye began at VA in February 2009.  In March 2009, the Veteran reported complaining of loss of vision in one eye.  In April 2009, he complained of gradually increasing blurry vision for the last 5 to 7 years.  The note indicates that "something" was in the right eye.  There is a July 2009VA treatment note that indicates an exudative macular lesion in the right eye.  It was reported that the Veteran noted a decrease in vision over the past two years.

There are also private treatment records from the Willis Eye Institute.  In a note dated in April 2009, it was noted that the Veteran had been suffering from decreasing vision in the right eye since December 2008 and that he had been referred due to a peculiar fundus lesion.  Based on testing, the Veteran was diagnosed with choroidal neovascular membrane in the right eye.  A more recent note from the Willis Eye Institute March 2015 reads: The Veteran "had choroidal neovascularization in the right eye that was observed in 2009 because there was no active leakage.  He came in today for a follow-up visit and developed blurred vision in the left eye for the past three year and saw us again for an opinion.  The Board notes that service connection for the left eye is not currently on appeal.

Anterior segment examination of both eyes showed conjunctival pigmentation consistent with complexion-associated melanosis.  Fundus examination of the right eye showed subfoveal scar and no subretinal hemorrhage.  Further observation was requested and the note indicates that they would see the Veteran in a year's time.

As the treatment records show, he has undergone treatment for the macular degeneration of the right eye, including receiving injections at VA, since 2009.  However, none of the private or VA treatment records provides any indication that the Veteran's right eye condition was caused by any incident in service or otherwise must be associated with service.

The only other evidence in the record concerning the etiology of the Veteran's right eye disability is the Veteran's own statements.  The Veteran claims that the bright light produced by tanks firing caused his eye problem.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau, 429 F.3d at 1372.  There is no medical opinion that links the Veteran's eye condition with bright lights from tanks firing.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, there is no medical evidence of a current right eye condition related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Spine, Neuropathy, and Headache Disabilities

The Veteran claims that he injured his back in an accident in service in 1986 and that these disabilities are related to that accident.

The separation examination from June 1986 shows normal results after clinical evaluation of the spine, head and the upper extremities.  However, the Veteran did report at the separation examination on the Report of Medical History that he had back pain from an accident that occurred 2 months prior to his separation examination.  He indicated that an armored door injured his chest and several portions of his back.  This injury is confirmed in a STR note from March 1986.  After the accident he was treated for back pain in May and June.

The claims file does not show medical treatment for any back condition between service and 2000.  As will be discussed below, the Veteran had a work related accident in 2000 and a motor vehicle accident in April 2004.  Since those accidents, the Veteran has undergone extensive treatment for his back and related problems.

The Veteran underwent a VA spine examination in November 2009.  The following history was provided: The Veteran "states he experienced acute onset of pain in the posterior neck region after he was struck in the chest by an armored door from a tank in the spring of 1986 while he was in the service.  The [Veteran] states that after this incident he was evaluated by a physician for his posterior neck pain in the spring of 1986.  He had X-rays of the cervical spine and was prescribed pain medication, name dose and frequency unknown.  He was placed on light duty assignments for the next two weeks.  He states that this conservative management did not help his posterior neck pain.  He was continued on pain medication and light duty assignments for an additional two weeks.  He states that after four weeks of conservative management...he was returned back to full duty assignments for the remaining portion of his active military service until discharge in August 1986.  He states that he did not seek treatment for posterior neck pain for the remaining portion of his active military service..."

"The [Veteran] states that he continued to have posterior neck pain after his discharge...  He [said he] had periodic evaluation and treatment for the neck pain.  He was prescribed pain medications by physicians for the posterior neck pain.  The name, dose, and frequency of the medication is unknown.  This medication helped his posterior neck condition to some degree."

"The [Veteran] states that he was involved in an automobile accident sometime in the year 2003 [the accident was actually in April 2004] which resulted in worsening of his posterior neck pain.  He states that he was assaulted by an unknown individual in February 2009 and this also resulted in worsening of his posterior neck pain.  He states that he is currently taking...oxycodone...and gabapentin...for his posterior neck pain.  He says that despite taking these medications he continues to have persistent posterior neck pain."

At the time of the examination, the Veteran complained of pain located in the lower portion of the posterior neck region at rest.  He describes the pain as constant and dull at rest.  He rated the pain as 6 on a scale of 0 to 10.  He denied any weakness, stiffness, or fatigability in the posterior neck region at rest.  

The Veteran stated that the pain is located in the upper posterior neck region and it radiates to the left upper extremity.  He complained of numbness and tingling in the left upper extremity.  He denied any weakness in the left upper extremity.  He denied pain, numbness, and weakness in the right upper extremity.  The Veteran had normal erect posture.  He had a normal gait.  The Veteran stated that he does not use a cervical collar or TENS unit for his posterior neck condition.  

The Veteran reported that he has been unemployed since the winter of 2006.  His usual occupation was heavy construction laborer.  He did this for ten years until he could not work due to his back condition.

The Veteran had a normal erect posture.  Range of motion testing showed decreased range of motion.  The following diagnoses were made: "1) Mild chronic cervical strain; 2) In spite of subjective complaints there is no evidence to support a diagnosis of neuropathy of the left upper extremity based on a normal EMG and nerve conduction velocity study report from July 2009; 3) In spite of subjective complaints there is no evidence to support a diagnosis of neuropathy of the right upper extremity..."

At the time of the examination, the examiner did not have access to the claims file.  Therefore, the examiner was asked to provide an opinion in January 2010 after reviewing the claims file.  The examiner provided the following opinion: "I have reviewed the service treatment records and I find that this Veteran was seen on multiple times for the muscle strain that resulted from this in service injury.  The Veteran states that this injury had produced low back pain that has continued to this day.  There is documentation that there were other factors that also directly contributed to the current low back strain.  The Veteran's medical records show that...[in November 2000 he] 'was involved in an incident when he was in a tunnel lifting heavy stone...'  This was a work-related type of injury and on 5/17/2004 there is a statement that the [Veteran] was involved in a motor vehicle accident wherein he was an unrestrained passenger in the left rear seat of a motor vehicle that was hit on the right side.  The [Veteran] was in the police vehicle at the time and as a direct result of this impact has developed neck [and] mid low back pain and left arm and hand tingling.  Therefore, it is my medical opinion that it is just as likely as not that some component of this Veteran's continuing low back pain is related to the documented episode of muscle injury in the low back which occurred while he was in the service.  However, it is impossible for me to identify what component of this Veteran's current low back condition is related to the original incident which occurred in the service when he was on active duty without resorting to mere speculation.  I further note that this Veteran has a history of polysubstance abuse, cocaine abuse, and alcohol abuse.  The Veteran was seen for the first time at the Philadelphia VA Medical Center on 2/5/2009.  The Veteran, at that time, was stated to have presented for initiation of primary care.  He [had] recently [been] assaulted and had rib pain.  There were no other complaints.  He had not seen an MD for ten years.  There was no significant medical history that the Veteran noted at the time of that initial visit.  The Veteran had X-rays, it should be noted, and that these X-rays did show rib fractures.  Therefore,...the history of the Veteran stating that he has had continuing low back pain for years is not substantiated and furthermore...there were other incidents, both the incidents noted in the reports of 11/1/2000 and the report of 5/17/2004, as well as the assault that occurred prior to the visit on 2/5/2009, it is my medical opinion that it is more likely than not that the original muscle injury in the low back represents a very small component of this Veteran's current complaint of ongoing low back pain.  What percentage of current condition is related to the original low back injury occurring in the service I cannot state without resorting to mere speculation."

The examiner indicates that the original injury is some "very small component" of the Veteran's ongoing back injury.  Given the lack of clarity with which to base an opinion, the RO requested that the same examiner provide a more detailed opinion and rationale in December 2012.  In that report, the examiner noted the Veteran had an acute exacerbation of his lumbar spine condition lifting an object weighing in excess of 100 pounds while at work in 2000.  He was on Worker's Compensation for his lumbar spine condition after the incident.

The examiner, therefore, opined, "In other words, this Veteran was in my medical opinion more likely than not, at the time of the work-related injury, fully recovered from his low back condition that had occurred while he was on active duty years before that allowed him to even attempt to lift an object weighing in excess of 100 pounds.  Therefore, it is my medical opinion that it is more likely than not that the Veteran's current diagnosed lumbosacral strain condition is the result of the work-related injury followed by the motor vehicle accident that occurred in 2004 than the mild lumbosacral-strain-condition that was diagnosed while the Veteran was on active duty.  This is in my medical opinion fully consistent with what I stated in my previous...opinion of January 28, 2010, that it is more likely than not that the original muscle injury in the low back represents a very small component of this Veteran's current complaint of ongoing low back pain and the current percentage could not be identified because there is no scientific way to identify this without resorting to mere speculation.  I hereby clarify that previous statement to point out that the percentage in my medical opinion of the Veteran's current condition is so small as to not be a medically significant component of this Veteran's current low back condition.  In other words, the Veteran's current low back condition is less likely than not...related to the low back condition that occurred while the Veteran was on active duty...  I also stress that the continuing care treatment records at the Philadelphia VA Medical Center do document additional trauma this Veteran has endured and given his history of polysubstance abuse and the well-known medical fact that individuals who are abusing multiple substances have a high risk of trauma, that it is more likely than not that the multiple musculoskeletal traumas that this Veteran has experienced are also contributory to his current lumbosacral strain."

This opinion does not support service connection.  The examiner explained that even if there was some residual back condition from 1986, the percentage "is so small as to not be a medically significant component of this Veteran's current low back condition."  Therefore, the examiner opined that the Veteran's current back condition is related to a work-related accident in 2000, a motor vehicle accident in 2004, alcohol and substance abuse, and other traumas related in the treatment records, including a robbery and assault of the Veteran.

The claims file does include some medical evidence weighing in favor of service connection.  A private physician, "Dr. W.T.I.", provided two opinions regarding the Veteran's back.  One of the reports is dated in June 2011.  The report notes that the Veteran is being seen for a general medical evaluation and that the Veteran was injured in 1986.  The report also notes that the Veteran underwent physical therapy, but remained symptomatic since that accident.  The report notes that the Veteran "has ongoing severe low back pain, neck pain with radiation into the bilateral arms and hands.  [He has] difficultly with sitting, standing, or at times laying on his back.  The [Veteran] is unable to get comfortable generally in any position.  The [Veteran] has tingling in the left hand..."  Dr. W.T.I.'s testing showed decreased ROM in the cervical and lumbar spine.  He diagnosed posttraumatic lumbosacral radiculopathy; posttraumatic musculoligamentous strain and sprain and chronic myofascitis lumbar spine; posttraumatic cervical discopathy with radiculopathy; and posttraumatic thoracic spine dysfunction.

Dr. W.T.I. opined that the Veteran "is disabled from his physical injuries, which occurred [in 1986].  Put another way, the current orthopedic and neurologic abnormalities noted on this [Veteran's] physical exam with their resultant diagnoses, came about [from] a direct result of the traumatic accident, which occurred on 4/30/1986."

An additional undated opinion was also provided from Dr. W.T.I.  He reported that the Veteran "sought treatment for his chronic pain from the day of the accident in the military [in 1986] to the present day."  However, this is based on the reported history of the Veteran, not because Dr. W.T.I. treated the Veteran between those dates.  In fact, there are no other treatment reports from Dr. W.T.I. and there are no treatment records between 1986 and 2000.

The report also notes that the Veteran "has been on long term NSAID's narcotic, muscle relaxers, and anti-spasm medication.  He has been to 'pain school' offered by the VA.  He has been given a TENS unit and relies on it for minimal pain relief.  He has been to physical therapy multiple times with various treatments in and out of the military in an attempt to rehabilitate his injury.  He was ultimately discharged from the military due to his inability to meet the minimum requirements necessary for service due to his intractable pain."  The Board notes that this statement is not true.  The Veteran was discharged for drug use, not for medical reasons.

Dr. W.T.I. writes that the Veteran's "medical records clearly state that there has been no lapse of treatment from the injury to present day with the same complaint of pain in the cervical, lumbar and thoracic area."  The Board notes that there is no other medical evidence supporting this statement.  There was an extensive lapse in treatment between service and the Veteran's accident in 2000.

Dr. W.T.I. concluded that in his opinion it is "at least as likely as not that this Veteran's chronic pain in the cervical thoracic and lumbar spine with radiculopathy in the left is a direct result of the injury he sustained while in the military service..."

When evaluating medical opinions, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22 (1999).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See Rucker v. Brown, 10 Vet. App. 67 (1997) citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467 1993).

The opinions under review include the VA examiner and the opinion of Dr. W.T.I.  The VA examiner's opinion was based on a review of the Veteran's records, including his service treatment records.  Further, the rationale is based on consideration of the Veteran's history.  In contrast, Dr. W.T.I.'s opinion does not consider the 2000 and 2004 incidents.  He also bases his opinion on the Veteran's self-report that he continued to receive treatment from service to the present time.  However, this is not supported by the medical evidence.  Dr. W.T.I. also relied on the false report that the Veteran was discharged from service due to a medical problem.

The Board gives greater probative weight to the VA examiner's opinion which was provided after an examination and a review of the entire claims file.  Further, the VA examiner provided medical reasoning and facts for the opinion offered; whereas the private opinion does not consider the Veteran's entire history and relies on a reported history that is not supported by the medical evidence.

After weighing the medical opinions in the record, the Board finds the VA examination more probative than the private opinion.  The VA examiner's findings were supported by a complete review of the Veteran's medical history and provided detailed rationales regarding the Veteran's conditions.  The VA examination is therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The work related accident that occurred in September 2000 is well-documented in the claims file.  There is a report from Prime Health Network at that time.  The following history is provided: "The [Veteran] was involved in an incident where he was in a tunnel lifting heavy stone when he felt low back pain.  The [Veteran] noticed some discomfort in his neck and both of these areas became more and more painful over the ensuing several days...  Since that time the [Veteran] has seen another doctor and has had X-rays and was given a prescription for Flexeril and Vicodin.  The [Veteran] is complaining of dysesthesias in his left hand as well.  The [Veteran] has had no other significant traumatic injuries."

At that time, the Veteran's past medical history was noted to be "unremarkable."  He was noted to have been in a motor vehicle accident in 1997 where he had a strain and sprain in his neck and back.  The following plan was outlined: "The [Veteran] will begin a physical therapy course which will include hydrochollator, ultrasound and muscle stimulator therapy, active and passive range of motion exercises and ultimately therapeutic resistance exercises.  The [Veteran] will discontinue his Flexeril and Vicodin and is given a prescription for Celebrex...  The [Veteran] will take the other medications only as needed.  The [Veteran] will return in several weeks for a follow up visit and call sooner if he develops any other problems.  The [Veteran] will be referred for an MRI of the cervical spine and has a neurologic evaluation scheduled...for tomorrow..."  Further treatment records follow.  However, there is no discussion of the in service accident from 1986 in those records.

There is also a report from Prime Health Network after the motor vehicle accident in April 2004.  The report notes that the Veteran "was involved in a motor vehicle accident wherein he was an unrestrained passenger in the left rear seat of a motor vehicle that was hit on the right side.  The [Veteran] was in a police vehicle at the time and as a direct result of this impact, has developed neck, mid, low back pain, and left arm and hand tingling.  The [Veteran] was taken to...[the] Emergency Room where he was evaluated treated, and released.  Further treatment follows this accident.  Again, those records do not include a discussion of the in service accident or any residual.

As discussed above, since 2009 there has been extensive VA treatment records for back problems and neuropathy related to his back problems.  However, those VA treatment records do not offer any indication that the etiology of his current conditions are related to the 1986 accident.  Therefore, they do not support a finding of service connection for these conditions.

The Board notes that there is a VA opinion from December 2012 regarding the Veteran's headaches.  The opinion provides that the Veteran has non-prostrating migraine headaches and "it is as least as likely as not this started in the service."  However, there is no rationale for the opinion provided.  Further, another VA opinion from the January 2010 examiner contradicts the earlier opinion.  The examiner provided the following report: "I have reviewed the service treatment records.  There is not one mention of any complaint of any headache when the Veteran was in the service.  Therefore, it is my medical opinion that it is more likely than not that, as there is no documentation that the Veteran ever had a migraine headache while he was in the service, that the migraine headache condition that he is currently experiencing is not related to his active duty service."  Based on this opinion, the medical evidence of record does not warrant service connection for headaches on a direct basis.

The Veteran has claimed that his cervical back condition, neuropathy, and headaches are all related to his lumbar spine disability.  As a matter of law, the Veteran is not entitled to service connection on a secondary basis for these conditions because he is not service connected for any back condition.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the disabilities at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issues here; whether his back conditions, neuropathy, and headaches are caused or aggravated by an accident in service.

In sum, the evidence of record does not support a finding that service connection is warranted.  The Veteran's separation examination found normal clinical results after evaluation of his spine, head and upper extremities.  There is an absence of treatment records from service until 2000, when he experienced an accident that injured his back.  The competent and probative evidence of record is against the claims.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Higher Evaluations and Rating Criteria

In the rating action on appeal, the RO granted service connection for PTSD and assigned a 30 percent rating, effective October 7, 2008.  During the course of the appeal, temporary total ratings were assigned under 38 C.F.R. § 4.29 for periods of hospitalization from February 1, 2011 to June 1, 2011 and from January 8, 2013 to March 1, 2013.  At the conclusion of each period, the 30 percent rating was reinstated.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that manifestations of his service-connected PTSD are more severe than presently evaluated.  For the reasons that follow, the Board concludes that a rating in excess of 30 percent is not warranted.

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, DC 9411, which directs that the General Rating Formula for Mental Disorders be applied.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA examinations, VA treatment records, private treatment records and lay statements from the Veteran.  

The report of an October 2015 Comprehensive Psychosocial Evaluation conducted by a private psychologist included an interview with the Veteran, diagnostic testing, review of VA treatment records and a conversation with a VA Patient Advocate.  After an extensive review of the Veteran's history, the examiner reported on her observations.  His presenting problems, "which have persisted without remission, for almost 30 years," were noted to included: sleep difficulties; nightmares; anxiety; difficulty concentrating; intrusive thoughts and memories; hypervigilance and suicidal ideation. 

The Veteran most recently underwent a VA psychiatric examination in July 2015.  The Veteran has multiple psychiatric diagnoses and the examiner explained that is impossible to differentiate the symptoms of each disability.  The following history was provided: The Veteran "is homeless since 7/1/15 after being [discharged] from the [VAMC] because he was not following the rules including drinking...  He reported he has been homeless for 2 out of the last 3 [years].  The Veteran has never been married.  He has 2 children, a 20 [year] old son and a 24 [year] old daughter.  They 'talk on the phone.'  His mother is deceased and is not close to his father.  The Veteran reported he 'has no one' who cares about him.  He states he does not have any man friends.  He does have a female friend but they are not 'in a relationship'.  He enjoys playing and listening to music."  The Veteran has not worked since 2009.

The examiner noted that the Veteran is not in treatment at this time.  The Veteran had previously been seen by VA staff who diagnosed the Veteran with alcohol use disorder and cannabis use disorder.  The Veteran has been homeless for about two months after losing his HUD apartment.  

The Veteran rated "his mood today as a 4.  He is pleased with his medication that includes citalopram and seroquel.  He also states that the groups that he is attending is also very helpful."  The Veteran was reluctant to discuss his military experiences associated with his PTSD.  The Veteran was very well groomed.  He expressed thoughts of being persecuted quite often.  He was very cooperative.  He was alert to time and place.  Speech was within normal limits.  The "Veteran stated that he often has thoughts of someone who is out to get him.  He could not elaborate any further."  The Veteran also reports anger along with distrust of the legal system.

The Veteran stated he had short term memory problems but it does not interfere with his daily functioning.  He appeared to have poor insight and judgment that seem to be impaired by paranoid thinking processes.  There was no self-mutilation.  There was no suicide or homicide ideation.

The report also notes the Veteran has been receiving treatment since 2008 for depression, anxiety, hypervigilance, and PTSD.  The following behavioral observations were reported: "During the evaluation the Veteran was neatly dressed, had fair eye-contact.  His demeanor was guarded, evasive but superficially cooperative.  [The Veteran] stated a number of times that he could not remember specifics related to his symptoms, events or causes of his symptoms, [or] when events happened.  His memory appears more impaired when related to his substance abuse or legal problems.  He denied [suicide/homicide] thoughts, plans or intent.  [The Veteran] is not considered suicidal/homicidal presently.  His conversation was logical, coherent and goal directed.  His affect was variable and congruent to the conversation.  Mood was fair.  [The Veteran] reported that he 'hears voices' that tell him to 'watch out' but there was no indication of any psychotic manifestations or bizarre behaviors during the interview.  Judgment is considered fair/adequate to function in the community, and insight is considered poor.  He tended to minimize his substance abuse and the impact it has had on his situation.  [The] Veteran is stable and in adequate control; no evidence of homicidal or suicidal plan.  [The Veteran] denied current alcohol or illicit drug abuse.  He admits to drinking [alcohol] but states it does not cause him problems-even though he was recently [discharged] from a Homeless Dom Program due to [drinking]."

The "Veteran reported that he was uncomfortable and unwilling to talk about the stressor that is the source of his PTSD, but he did allude to the stressor mentioned in his other [examination]."

The examiner reported the following: "As to competency, it appears that the Veteran is capable of managing his financial affairs when compliant with treatment and not using or abusing drugs and alcohol.  He is likely to make poor financial decisions when he is under the influence of substances... The Veteran's long history of substance abuse/dependence and legal problems have significantly impacted on his quality of life and his current life's situation-leaving him homeless, unemployed, with limited funds, and without family and social support.  He was [discharged] from the Army due to drug use, has been arrested due to drug use and was recently [discharged] from a Homeless Dom Program due to [drinking].  Most of the symptoms he did report appear to be related to his long history of substance Use/Abuse.  The Veteran did report symptoms which are consistent to a depressive disorder which is likely due in large part to his history of substance abuse/dependence.  Based upon a review of the Veteran's medical records and a comprehensive clinical interview, the Veteran meets DSM-IV and V criteria for Alcohol Use Disorder, Cannabis Use Disorder and Unspecified Depressive Disorder."

The examiner opined that the Veteran's level of occupational and social impairment is "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

The Veteran had undergone a previous VA examination in November 2012.  A similar history was reported.  He said he does not have true friends and does not trust people.  He thinks people are "out to get something from him or out to get him."  He reported having a problem with anger.  He last worked in 2009, which was a temporary job in a mail room.  Prior to that job, he worked as parking lot attendant.  He reported problems with supervisors.

His VA treatment for his psychiatric problems was discussed, including therapy and group sessions.  His lengthy legal history and substance abuse problems were also recounted in detail.

"The Veteran reported having symptoms supporting a diagnosis of posttraumatic stress disorder.  He has nightmares 3 or more times a week.  These are nightmares of someone trying to kill him or hurt him.  He has intrusive thoughts and memories of being pinned down or crushed every day for a few minutes at a time.  Being in tight quarters or seeing a hazardous situation by someone will trigger memories of his traumatic experiences as well as feelings of anxiety and nervousness.  He avoids walking between vehicles.  He avoids any proximity to what he perceives as a hazardous situation for himself or anyone else that he is with.  These hazardous situations could involve equipment or vehicles or could involve someone with potential for violence.  He tries to avoid people telling him what to do or people putting him in a situation where he has to do something.  He avoids talking about his traumatic experiences.  He is detached and distant.  He stays to himself.  He is not close or connected with anyone, even to his young adult children.  His only interests are watching television and 1itering to music.  He used to have a lot of interests when younger, but he discontinued those interests.  He reported that he does cry at funerals.  Nevertheless, he has much difficulty expressing warm, loving feelings.  He has to really push himself to do so.  People say that he does not care about anyone and he is emotionally numb.  He has gaps in his memories of the traumatic experience.  For example, he does not remember how long it took for the ambulance to come after he was freed from being pinned.  He does not remember how long he was in physical therapy and what the doctors said.  He has a sense of foreshortened future.  He has no aspirations.  He does not expect to grow old.  His sleep is impaired.  He has difficulty falling asleep without medication or using alcohol.  His concentration is impaired.  He could not give specific examples of his impaired concentration.  He is able to follow the news when he watches but he has difficulty concentrating on anything.  He gets angry and has been verbally and physically aggressive.  He is hypervigilant for situations that could be dangerous or hazardous for him.  He startles in response to loud noises and in response to sudden changes."

"He reported some symptoms of depression.  He reported having depressed mood for more than half the day every day.  He feels sad, bewildered, hopeless, and 'lifeless'.  He reported that he has a good appetite.  He eats a lot.  He reported, regarding his energy, that he is physically weak, that he is not in shape, that he does not lift anything heavy or do anything strenuous because of his back...  He is able to enjoy eating, smoking, [and] drinking.  He does feel worthless that he has not been a good father financially or socially and that he has had verbal skirmishes with his children in which they have said hurtful things to him.  He clearly denied suicidal ideation.  He clearly denied homicidal ideation.  He associated his feelings of worthlessness and guilt with his relationship with his children.  He also associated his depression with his family situation and living alone.  He reported onset of these symptoms of depression in the late 1980's after he got out of the service..."

"There is no evidence of psychosis.  His speech was logical and goal-directed.  He denied symptoms of mania.  He denied hallucinations.  He vaguely described a belief that people are watching him with a camera in his apartment.  He could not say who or why.  I saw no record of delusional paranoia in his treatment records.  There is no consistent evidence of psychosis."

"He attends to his self-care and personal hygiene.  He showers once every 2 days, brushes his teeth every day or 2.  He puts on clean undergarments and socks every day and changes his pants and shirt every couple of days.  He resides alone.  He does his own shopping, cleaning, and meal preparation..."

The examiner identified the Veteran's GAF score to be 52.  As in the 2015 examination, the examiner opined that the Veteran's disability resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

The Veteran's first VA psychiatric examination was conducted in November 2009, at which time the issue was entitlement to service connection.  The report of symptoms and the Veteran's history was the same as described in the later examinations.  That examiner confirmed the diagnosis of PTSD.  The examiner noted that the Veteran described "significant functional impairment" associated with PTSD.  He was homeless at the time of the assessment and reported "spurts" of homelessness during the past several years.  The examiner noted that the Veteran had a work history as a heavy construction worker but has difficulty relating to other workers because of PTSD.  He has much anger and would get into conflicts daily.  His concentration in the work setting would be impaired, which could put him or others in danger.  His PTSD also impacts his social functioning, as he can be angry and irritable.  Although the examiner noted the Veteran's report that he was not working because of physical limitations, his "significant" PTSD symptoms would impair his work functioning.  He would have "much" difficulty relating to other workers; impaired concentration affecting his ability to work and putting others at risk; difficulty trusting coworkers and hypervigilance and anxiety.  The examiner also noted the Veteran has "significant" impairment in social functioning.  There was no impairment of thought processes or communication.  The Veteran had "much" anxiety and hypervigilance but no hallucinations or clear paranoid ideation.  His speech was logical and goal-directed.  There was no psychotic impairment of thought process or communication.  The examiner included multiple psychiatric diagnoses, including PTSD, and assigned a GAF score of 52.  

The Board also reviewed VA treatment records.  The Veteran has undergone extensive psychiatric treatment since 2008, including periods of detoxification, hospitalization, group therapy and mental health assessments.  As noted, he has was granted temporary total ratings for periods of hospitalization for PTSD that began in February 1, 2011 and January 8, 2103.  A claim for a temporary total rating for treatment that began in May 2015 has been referred to the RO for action.    

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment more closely approximate those indicative of a 70 percent rating for the entire appeal period.  As noted by the most recent VA examination, the Veteran has multiple psychiatric diagnoses, but it is "impossible to differentiate" the symptoms of each.  Thus, the Board has considered all symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  The October 2015 evaluation from the private psychologist did not include findings that specifically address the pertinent rating criteria, but that evaluator did describe symptomatology and related effects that more closely approximate the criteria for a 70 percent rating.  In addition, that evaluator commented that the Veteran's symptoms have persisted for decades.  Thus, supporting a finding that the 70 percent rating should be effective for the entire appeal period.  Further supporting that finding is the fact that the Veteran was hospitalized for more than 30 days at least twice during the appeal period.  

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The Board finds that total social impairment has not been indicated.  The VA examiners specifically noted the Veteran's level of occupational and social impairment, but there is no indication it is total.  Moreover, the Board finds that the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name). The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his difficulties with employment, are not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD. 

The Board finds that the Veteran's PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation for PTSD. The Board finds that for the entire rating period, the severity of the Veteran's PTSD and related symptomatology more closely approximates a 70 percent rating. 

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for exudative macular lesion of the right eye is denied.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to service connection for a cervical spine condition, to include as secondary to a lumbosacral spine disability, is denied.

Entitlement to service connection for neuropathy of the left upper extremities, to include as secondary to a lumbosacral spine disability, is denied.

Entitlement to service connection for neuropathy of the right upper extremities, to include as secondary to a lumbosacral spine disability, is denied.

Entitlement to service connection for headaches, to include as secondary to a lumbosacral spine disability, is denied.

Entitlement to a 70 percent initial disability rating for PTSD is granted for the entire appeal period, excluding periods of temporary 100 percent ratings, for service-connected PTSD, subject to the laws and regulations governing the award of monetary benefits. .


REMAND

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran asserts that that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, manifested by MRSA contracted at a visit to the Coatesville VAMC in 2011.  He claims that he contracted the infection due to unclean showers and filthy bathrooms.

A VA medical opinion was requested in May 2013.  The examiner noted that there is no evidence the Veteran ever had MRSA.  However, there are records from Mercy Fitzgerald Hospital dated in May 2011 that showed a diagnosis of "heavy growth Staphylococcus aureus MRSA...isolation is required..."  These records show medication and treatment.  There is a follow-up record from Mercy in September 2012 that show treatment for a fungal infection and cellulitis on the foot.  The records from Mercy do not provide an etiology of these conditions.  Therefore, an opinion is necessary that specifically addresses the Mercy treatment records and provide an opinion on the etiology of any foot condition related to MRSA, cellulitis, or fungal infection.

The May 2013 opinion is insufficient for the Board to rely on for several reasons.  First, it does not address the May 2011 Mercy records that note MRSA.  Additionally, it does not adequately address the etiology of the fungal infection that was noted in the May 2013 opinion.

The Veteran submitted a TDIU application in 2012 in which he referred to back pain as the reason he could not work; however, evidence developed in connection with the claim for PTSD reflects his service-connected PTSD impacts his employability.  As the resolution of the 1151 claim may impact the claim for TDIU, the Board will defer adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess any additional disabilities related to treatment received at VA from February 2011 to May 2011.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

The examiner should specifically address the following questions:

(A)  Is it at least as likely as likely as not (50 percent probability or greater) that the Veteran incurred additional disability, to include, but not necessarily limited to, MRSA, cellulitis or any other fungal infection, as a result of VA medical care, including unclean bathrooms and showers, during the time period from February to May 2011?

For purposes of responding to question (A), the examiner is asked to consider the Mercy Fitzgerald Hospital records from May 2011 and September 2012.

(B)  If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that the proximate cause of such disability or disabilities was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(C)  If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to benefits under § 1151 and TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental SOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


